296 U.S. 620
56 S. Ct. 141
80 L. Ed. 440
Charles Lee COGGIN, Trustee in Bankruptcy of W. Ellison  GRAHAM, petitioner,v.HARTFORD ACCIDENT & INDEMNITY COMPANY, a  Connecticut Corporation.*
No. 378.
Supreme Court of the United States
October 14, 1935

Mr. Charles Lee Coggin, pro se, for petitioner.


1
For opinion below, see 78 F.(2d) 471.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit denied.



*
 Rehearing denied 296 U.S. 663, 56 S. Ct. 169, 80 L. Ed. 472.